DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112 Rejections Withdrawn
The rejection of claim 22 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  

102 Rejections Withdrawn
The rejection of claims 1 and 2 under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claimed subject matter such that it no longer reads on the cited art.  

Claim Objections Withdrawn
The objections to claims 3, 4, 6, 8 and 14-16, outlined in the previous Office Action, are withdrawn.  The objections are now moot vide infra.  

Allowable Subject Matter
Claims 1-4, 6, 8, 11, 13-16, 18-20 and 22 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Inventor’s latest amendment has narrowed the scope of the instant claim set to subject matter previously deemed allowable (note the Allowable Subject Matter section of the 4/4/2022 final Office Action).  That being the case, all non-elected claims have been rejoined with the exception of claim 5 which the amendment has canceled.  The objections to claims 3, 4 (because they encompassed both allowable subject matter and subject matter which had not yet been completely searched), and claims 6, 8 and 14-16 (because they were drawn to allowable subject matter but depended from a claim which had been rejected) are now moot.  
The closest prior art remains the prior art of record.  During the course of prosecution, inventor has narrowed the scope of the claimed subject matter such that it no longer reads on the cited art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/10/2022